DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the applicant’s RCE filing on 01/19/2022.
Applicant’s cancelation of claims 4-7, 12, 15-16, and 22-24 is acknowledged and require no further examining.  Claims 1-3, 8-11, 13-14, 17-21, and 23 and pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two additional heating devices heating the inside of the sleeve in a vicinity of the gable region and exteriors of the flanges of the pouring element as stated in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 10-11, 13-14, and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over reference Boldrini et al. (2009/0098989)(referred to as .
Regarding claim 1, Boldrini et al. *989 disclose an apparatus (1) for producing packaging (2) with a cross-sectional area that decreases in the pour-out direction in the gable region, the packaging (2) comprising:
a sleeve (3) having a gable region (6) having a plurality of gable faces (6a-6d); and 
a pouring element (7), 
wherein the apparatus comprises:
at least one rotatable mandrel wheel (12) having a plurality of mandrels (13) for holding the sleeve (3); and
a gable press (20, 21) for folding the gable region (6), for connecting all gable faces (6a-6d) of the gable region (6) of the sleeve (3) to the pouring element (8) and for sealing ears (22) protruding from the gable region (6) in the same mandrel wheel position;
wherein the ears (22) are bent and sealed to a straight section of the gable region (6).
(Figure 1, 6-8 and Page 1 Paragraph 0017, 0023, Page 2 Paragraph 0028, 0031)
Boldrini et al. *989 further disclose the sleeve (3) comprises a bottom end (4) and a top end (5) with a frustopyramidal portion (6).  The pouring element (7) comprises four faces (17) that provide mating surfaces by way of which the pouring element is joined to the top end (5) of the sleeve (3).  (Page 1 paragraph 17, Page 2 paragraphs 25-26)  Since the pouring element is shaped to join the top end of the sleeve and the top end of 
However, Boldrini et al. *989 do not disclose the gable press is assigned to a single mandrel wheel position, at least one heating device for heating the gable region of the sleeve assigned to a single mandrel wheel position subsequent to the gable press, and a pusher arranged in the rotation direction of the mandrel wheel after two additional heating device and before the gable press, wherein the two additional heating device is used to heat the sleeve and the pouring element.
Boldrini et al. *989 also disclose that the operation of connecting the faces of the sleeve (3) to the base of the pouring element (7) and the operation of flattening each triangular fin (22) against a corresponding face can be performed in a single station. (Page 2 Paragraph 28, 31, Page 3 Paragraph 48)
Schimdt discloses a device for folding and closing a gable-shaped closure wherein the operation of folding and closing a gable-shaped closure is performed at a single station. (Column 1 lines 20-39, lines 46-48)   
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Boldrini et al. *989 to have the gable press is assigned to a single mandrel wheel position as taught by Schimdt, since column 1 lines 20-24 of Schimdt state such a 
Färber disclose a process of producing a gable region (9) of a package by using an activating element (82) prior to folding together the gable faces (75, 76) and then is preceded by using an activating element (86) prior to folding the ears (84, 85) over the gable faces (75, 76).  Färber also disclose the activating elements active the head portion (9) with hot air.  The activating element are interpreted as heating devices. (Figure 23 and Column 3 lines 41-51, Column 6 lines 58-68 through Column 7 lines 1-11) 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Boldrini et al. *989 to have a heating device after the gable press and before the ear press as taught by Färber, since column 7 lines 1-6 of Färber states such a modification would activate the gable faces for hot sealing for the purpose of ensuring the gable is properly sealed.
When modifying Boldrini et al. *989 and Schimdt by incorporating the heating device after the gable press and before the ear press as taught by Färber, the heating device after the gable press and before the ear press is interpreted to be heating the ears of the sleeve since the ears have not yet been folded to their final position at this position on the mandrel wheel.
Konaka discloses an apparatus for attaching a pouring element (B) to a container (A), wherein the apparatus comprises a heating device (86) and a pressing device (85), wherein the pouring element (B) and the container (A) are both heated by the heating 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Boldrini et al. *989 by incorporating an additional heating device prior to the gable press that heats the sleeve and the pouring element as taught by Konaka, since column 2 lines 25-40 of Konaka states such a modification would allow for optimum conditions to adhere the pouring element and the container together.
Boldrini et al. *989 disclose the pouring element (7) is situated within the sleeve (3), wherein the exterior surface of the pouring element is connected to the interior surface of the gable region (6) of the sleeve (3).  Konaka disclose the heating device is situated between the pouring element (B) and the container (A).  When modifying Boldrini et al. *989 in view of Konaka, the heating device is interpreted to heat inside the sleeve in vicinity of the gable region and the exteriors of the flanges of the pouring element.
Nishio et al. disclose a heating device for heat-sealing of containers that includes a primary heater (55) and a secondary heater device (56) prior to a pressing device (58).  (Figure 1 and Column 4 lines 28-35)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Boldrini et al. *989 to include a primary heating device and a secondary heating device prior to the gable press as taught by Nishio et al., since column 1 lines 31-34 of 
When modifying Boldrini et al. *989 and Konaka in incorporating the primary heating device and the secondary hearing device, both said heating devices are interpreted to heat the sleeve and the pouring element.
However, Boldrini et al. *989 modified by Schimdt, Färber, Konaka, and Nishio et al. do not disclose a pusher arranged in the rotation direction of the mandrel wheel after the two additional heating device and before the gable press.
Boldrini et al. *989 disclose the apparatus has a pusher (10) for pushing the sleeve (3) from a station (S) on to one of the plurality of mandrels (13).  (Figure 1 and Page 1 Paragraph 0021, 0023)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second pusher positioned after the heater device and before the gable press, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  [MPEP 2144.04 (VI-B)]  This would be beneficial to incorporate into the apparatus because it would ensure the sleeve properly positioned on one of the plurality of mandrels.
Therefore, it would have been prima facie obvious to modify Boldrini et al. *989, Schimdt, Färber, Konaka, and Nishio et al. to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Regarding claim 2, Boldrini et al. *989 modified by Schimdt, Färber, Konaka, and Nishio et al. disclose an ear press (Boldrini et al. *989 – 24) for turning down and 
Regarding claim 3, as stated above, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second pusher positioned after the heater device and before the gable press, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  [MPEP 2144.04 (VI-B)]  The first pusher (10) of Boldrini et al. *989 would push the sleeve to a first position and the second pusher would push the sleeve to a second position.
Therefore, Boldrini et al. *989 modified by Schimdt, Färber, Konaka, and Nishio et al. is interpreted to disclose the pusher pushes the sleeve on one of the plurality of mandrels from an intermediate position into a final position.
[AltContent: textbox (Boldrini et al. *989)][AltContent: textbox (Closing Device)][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    570
    817
    media_image1.png
    Greyscale

Regarding claim 10, Boldrini et al. *989 modified by Schimdt, Färber, Konaka, Nishio et al. disclose the apparatus has a closing device (Boldrini et al. *989 – see Figure 1 above) for closing a base region of the packaging.  (Boldrini et al. *989 – Figure 1 and Page 2 Paragraph 0047)
Regarding claim 11, Boldrini et al. *989 disclose a method for producing packaging (2) having a cross-sectional area that decreases in the pour-out direction, the packaging (2) comprising:
a sleeve (3) having a gable region (6) having a plurality of gable faces (6a-6d) and 
a pouring element (7),
on a rotatable mandrel wheel (12) having a plurality of mandrels (13) for holding the sleeve (3), 
the method comprising the steps of:
a) pushing (14) a pouring element (7) onto the mandrel (13) of the mandrel wheel (12);
b) pushing (11) a sleeve (3) onto the mandrel (13) of the mandrel wheel (12);
c) folding and connecting (20, 21) all the gable faces (6a-6d) of the gable region (6) of the sleeve (3) to the pouring element (7);
d) sealing (20, 21) ears (Boldrini et al. *989 – 22) protruding from the gable region;
e) turning (24) down and tacking the ears (22); and
f) removing (47) the packaging from the mandrel (12)

However, Boldrini et al. *989 do not disclose steps c) and d) are carried out in the same mandrel wheel position, wherein, after step d) and before step e), a heating device heats the ears separately from the pouring element, and wherein step b) comprises three sub-steps of: pushing a sleeve, heating the gable region and the pouring element using at least two additional heating devices, and further pushing the sleeve.
Boldrini et al. *989 also disclose that the operation of connecting the faces of the sleeve (3) to the base of the pouring element (7) and the operation of flattening each triangular fin (22) against a corresponding face can be performed in a single station. (Page 2 Paragraph 28, 31, Page 3 Paragraph 48)
Schimdt discloses a device for folding and closing a gable-shaped closure wherein the operation of folding and closing a gable-shaped closure is performed at a single station. (Column 1 lines 20-39, lines 46-48)   
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Boldrini et al. to have the gable pressing process carried out at a single mandrel wheel position as taught by Schimdt, since column 1 lines 20-24 of Schimdt state such a modification would remove the disadvantage of having two stations for the gable press for the purpose of making the apparatus more efficient.
Färber disclose a process of producing a gable region (9) of a package by using an activating element (82) prior to folding together the gable faces (75, 76) and then is preceded by using an activating element (86) prior to folding the ears (84, 85) over the 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Boldrini et al. to have a heating device after the gable pressing process and before the ear sealing process as taught by Färber, since column 7 lines 1-6 of Färber states such a modification would activate the gable faces for hot sealing for the purpose of ensuring the gable is properly sealed.
When modifying Boldrini et al. *989 and Schimdt by incorporating the heating device after the gable pressing process and before the ear sealing process as taught by Färber, the heating device is interpreted to be heating the ears of the sleeve since the ears have not yet been folded to their final position at this position on the mandrel wheel and interpreted to be heating the ears separately from the pouring element that is already connected to the gable faces.
However, Boldrini et al. *989 modified by Schimdt and Färber do not disclose wherein step b) comprises three sub-steps of: pushing a sleeve, heating the gable region and the pouring element using at least additional heating devices, and further pushing the sleeve.
Konaka discloses an method for attaching a pouring element (B) to a container (A), wherein the method comprises the steps of heating the pouring element (B) and the container (A) a heating device (86) and then pressing together the pouring element (B) 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Boldrini et al. *989 by incorporating the steps of heating the pouring element and the container and then pressing the pouring element and container together as taught by Konaka, since column 2 lines 25-40 of Konaka states such a modification would allow for optimum conditions to adhere the pouring element and the container together.
Boldrini et al. *989 disclose the pouring element (7) is situated within the sleeve (3), wherein the exterior surface of the pouring element is connected to the interior surface of the gable region (6) of the sleeve (3).  Konaka disclose the heating device is situated between the pouring element (B) and the container (A).  When modifying Boldrini et al. *989 in view of Konaka, the heating device is interpreted to heat inside the sleeve in vicinity of the gable region and the exteriors of the flanges of the pouring element.
Nishio et al. disclose a heating device for heat-sealing of containers that includes a primary heater (55) and a secondary heater device (56) prior to a pressing device (58).  (Figure 1 and Column 4 lines 28-35)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Boldrini et al. *989 to use a primary heating device and a secondary heating device prior to the gable press as taught by Nishio et al., since column 1 lines 31-34 of Nishio et al. 
When modifying Boldrini et al. *989 and Konaka in incorporating the primary heating device and the secondary hearing device, both said heating devices are interpreted to heat the sleeve and the pouring element.
However, Boldrini et al. *989 modified by Schimdt, Färber, Konaka, and Nishio et al. do not disclose the step of further pushing the sleeve.
Boldrini et al. *989 disclose the apparatus has a pusher (10) for pushing the sleeve (3) from a station (S) on to one of the plurality of mandrels (13).  (Figure 1 and Page 1 Paragraph 0021, 0023)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second pusher positioned after the heater device and before the gable press, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  [MPEP 2144.04 (VI-B)]  This would be beneficial to incorporate into the apparatus because it would ensure the sleeve properly positioned on one of the plurality of mandrels.
Therefore, it would have been prima facie obvious to modify Boldrini et al. *989, Schimdt, Färber, Konaka,  and Nishio et al. to obtain the invention as specified in claim 11 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Regarding claim 13, Boldrini et al. *989 modified by Schimdt, Färber, Konaka, Nishio et al. disclose the step a) the pouring element (Boldrini et al. *989 – 7) is pushed 
Regarding claim 14, Boldrini et al. *989 modified by Schimdt, Färber, Konaka, Nishio et al. disclose the sleeve (Boldrini et al. *989 – 3) in the gable region (Boldrini et al. *989 – 6) is folded, bent, or both for the first time in step c).  (Boldrini et al. *989 – Page 1 Paragraph 0021, Page 2 Paragraph 0028)
Regarding claim 17, Boldrini et al. *989 modified by Schimdt, Färber, Konaka, Nishio et al. disclose the ears are heated before step e).  (Boldrini et al. *989– Page 2 Paragraph 0036) (Färber – Figure 23 and Column 6 lines 58-68 through Column 7 lines 1-11)
Regarding claim 18, Boldrini et al. *989 modified by Schimdt, Färber, Konaka, Nishio et al. disclose a heating device for heating the gable faces prior to sealing the ears. (Färber – Column 6 lines 58-68 through Column 7 lines 1-11)  It is interpreted that when the heating device is heating the gable faces, the heating device is also heating the ears.  Therefore, the ears are heated before step d).  

Claims 8-9 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over reference Boldrini et al. (2009/0098989)(referred to as Boldrini et al. *989) in view of references Schmidt (4078364), Färber (5088642), Konaka (4507168), and Nishio et al. (6149566) as applied to claim 1 and 11 respectively, and further in view of reference Nilsson et al. (5943840).
Regarding claim 8, Boldrini et al. *989 disclose downstream of the folding and sealing station (20, 21, 24) the containers (2) are transferred to further processing stations.  (Page 2 Paragraph 0047)
However Boldrini et al. *989 modified by Schimdt, Färber, Konaka, Nishio et al. do not disclose a rinsing system for aseptic rinsing of the packaging.
Nilsson et al. disclose an apparatus for forming filled and closed packages (30), wherein the apparatus comprises a sterilization station (Column 6 lines 30-37) and a filing station (40), wherein filling station (4) fills the package (1) through an open base region. (Column 3 lines 61-65, Column 6 lines 30-56)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Boldrini et al. *989 by incorporating the sterilization station and filling station as taught by Nisson et al., since column 2 lines 3-13 of Nilsson et al. states such a modification would gable shaped package that is hermetically sealed and efficiently use of material.
Regarding claim 9, Boldrini et al. *989 modified by Schimdt, Färber, Konaka, Nishio et al., and Nilsson et al. disclose the apparatus has a filling device (Nilsson et al. – 40) for filling the packaging (Boldrini et al. *989 – 2) through the provided open base region.  (Nilsson et al. – Column 6 lines 38-42)
Regarding claim 19, Boldrini et al. *989 disclose downstream of the folding and sealing station (20, 21, 24) the containers (2) are transferred to further processing stations.  (Page 2 Paragraph 0047)
However Boldrini et al. *989 modified by Schimdt, Färber, Konaka, and Nishio et al. do not disclose the step of aseptically rinsing the package.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Boldrini et al. *989 by incorporating the sterilization step and the filling step as taught by Nilsson et al., since column 2 lines 3-13 of Nilsson et al. states such a modification would gable shaped package that is hermetically sealed and efficiently use of material.
Regarding claim 20, Boldrini et al. *989 modified by Schimdt, Färber, Konaka, Nishio et al., and Nilsson et al. disclose after step f) the packaging (Boldrini et al. *989 – 2) is firstly filled through the provided opening and then the provided opening is closed.  (Nilsson et al. – Column 6 lines 38-42)

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over reference Boldrini et al. (2009/0098989)(referred to as Boldrini et al. *989) in view of references Schmidt (4078364), Färber (5088642), Konaka (4507168), and Nishio et al. (6149566) as applied to claim 11 above, and further in view of reference Okushita (4386923).
Regarding claim 21, Boldrini et al. *989 disclose closing the base region of the package (2).  (Figure 1 and Page 2 Paragraph 0047)

Okushita disclose a method for fabrication package that includes forming the package (B) and then filling the package (B) through the fitment (70).  (Figure 36 and Column 17 lines 40-46)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Boldrini et al. *989 to include the step of closing the base region and then filling the package as taught by Okushita, since column 1 lines 33-39 of Okushita states such a modification would improve the efficiently of the method.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over reference Boldrini et al. (2009/0098989)(referred to as Boldrini et al. *989) in view of references Schmidt (4078364), Färber (5088642), Konaka (4507168), and Nishio et al. (6149566) as applied to claim 11 above, and further in view of reference Ueda et al. (5120292).
Regarding claim 25, Boldrini et al. *989 modified by Schimdt, Färber, Konaka, and Nishio et al. disclose the claimed invention as stated above but do not disclose the sleeve is held to the mandrel using at least one spring clip.
Ueda et al. disclose an apparatus comprising a mandrel (32) including spring clips (33).  (Figure 1 and Column 3 lines 16-20)
.

Response to Arguments
The Amendments filed on 01/19/2022 have been entered.  Applicant’s cancelation of claims 4-7, 12, 15-16, and 22-24 is acknowledged and require no further examining.  Claims 1-3, 8-11, 13-14, 17-21, and 23 and pending in the application.

In response to the arguments of the objections toward the Drawings, in view the amendments to the claims, Examiner withdraws the Drawings objections.

In response to the arguments of the rejections under 35 U.S.C. 112(a), in view of the amendments to the claims, Examiner withdraws the 112(a) rejections.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Boldrini et al. (2009/0098989) modified by references Schmidt (4078364), 
Applicant states:
The Boldrini publication, Schmidt, Farber, Konaka, and Nishio, either individually or in combination, fail to teach or suggest two heating devices configured to heat the inside of a sleeve in the vicinity of a gable region and the exteriors of the flanges of the pouring element, as recited in amended independent claims 1 and 11. 
…
Column 9, lines 46-55 of Konaka state that a heater (86) is placed between the faucet (B) and the paper container (A) to heat the slant surface (1) of the paper container (A) and the adhesive portion (7) of the faucet (B). Therefore, the heater (86) is not configured to heat the inside of the paper container, but instead heats the outer portion of the paper container (A) between the gable region and the faucet (B). 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Konaka is not relied upon for the teaching of the position of the pouring element or how the pouring element engages the sleeve.  Konaka is relied upon for the teaching of a heating device configured to heat both the pouring element and the sleeve.  Boldrini et al. is relied upon for the teaching of a pouring element situated within a sleeve, wherein the exterior surface of the pouring element is connected to the interior surface of the gable region of the sleeve.  When modifying Boldrini et al. in view of Konaka, the 
Therefore, Boldrini et al. modified by Schmidt, Färber, Konaka, and Nishio et al. is interpreted to disclose additional heating device is used to heat an inside of the sleeve in a vicinity of the gable region and exteriors of the flanges of the pouring element.
Furthermore, the container (A) and the flange portion of the faucet (B) of Konaka as shown to be made of relative thin material.  Konaka also does not disclose the heater (86) is configured to only heat one surface of the container and only one surface of the flange portion of the faucet, and do not disclose the container and faucet are insulated to prevent heat propagation.  When the heater heats the container and the faucet, the heat is interpreted to propagate through the container and the faucet.  Therefore, even if the heater is situated adjacent to the exterior surface of the container and the interior surface of the flange portion of the faucet, the heater will still heat the interior surface of the container and the exterior surface of the flange portion of the faucet.
Applicant states:
Applicant also notes that the heater (86) is positioned after the gable region has been folded, further indicating that no heat from the heater (86) would be directed into the paper container (A) since the folded gable region would block this heated air from entering the paper container (A).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Konaka is not relied upon for the teaching of when on the mandrel wheel the heating device heats the sleeve and pouring element.  Konaka is relied upon for the teaching of a heating device configured to heat both the pouring element and the sleeve prior to connecting the pouring element to the sleeve.  Boldrini et al. is relied upon for the teaching of an apparatus comprising a mandrel, wherein different positions on the mandrel conduct different stages forming a container.  Boldrini et al. disclose the pouring element is first situated on the mandrel, then the sleeve is situated around the pouring element, and then the sleeve is attached to the pouring element. When modifying Boldrini et al. in view Konaka, the sleeve and the pouring spout is interpreted to be heated prior to the sleeve is attached to the pouring element.
Therefore, Boldrini et al. modified by Schmidt, Färber, Konaka, and Nishio et al. is interpreted to disclose additional heating device is used to heat an inside of the sleeve in a vicinity of the gable region and exteriors of the flanges of the pouring element before the gable press.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396. The examiner can normally be reached Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        March 10, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731